OPINION
{¶ 1} The State of Ohio appeals from an order of the trial court dismissing an indictment against defendant-appellee Jonah James for Domestic Violence.
 {¶ 2} James allegedly assaulted his live-in girlfriend, Samantha Coleman, in April, 2005. James was charged by indictment with Domestic Violence, as a felony of the third degree, James having four prior Domestic Violence convictions.
 {¶ 3} James moved to dismiss the indictment, contending that the application of the Domestic Violence statute, R.C. 2919.25, to a "person living as a spouse" violates the Defense of Marriage amendment to the Ohio Constitution, Article XV, Section 11. The trial court agreed, and dismissed the indictment.
 {¶ 4} The State's sole assignment of error is as follows:
 {¶ 5} "THE TRIAL COURT ERRED AS A MATTER OF LAW WHEN IT DECLARED REVISED CODE SECTION 2919.25, UNCONSTITUTIONAL, AS IT RELATES TO COHABITATING PARTNERS, PURSUANT TO ARTICLE 15, SECTION11 OF THE OHIO CONSTITUTION."
 {¶ 6} The parties are making the same arguments that were made in State v. Ward (March 24, 2006), Greene App. No. 2005-CA-75. We follow our decision in that case, overrule the State's sole assignment of error, and affirm.
Brogan, J., concurs.